Citation Nr: 1023154	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-14 395	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1. Entitlement to service connection for a cervical spine 
disability.  

2. Entitlement to service connection for a low back 
disability.  

3. Entitlement to service connection for a left hip 
disability.  

4. Entitlement to service connection for a right hip 
disability.

5. Entitlement to service connection for a left knee 
disability. 

6. Entitlement to service connection for a right knee 
disability.

7. Entitlement to service connection for a left ankle 
disability.

8. Entitlement to service connection for a right ankle 
disability. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD
Motrya Mac


INTRODUCTION

The Veteran, who is the appellant, had honorable service from 
July 29, 1980, to June 30, 1983.  From July 1, 1983, to May 
27, 1986, the Veteran had other than honorable service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

The Veteran states he was a paratrooper during his period of 
honorable service and his claimed disabilities are related to 
his airborne training.  The DD-214 shows he had a parachutist 
badge.  The service personnel records indicate that in June 
1982, during his period of honorable service, he was with the 
82nd Airborne Division.  

VA records show that in May 2000 the Veteran sustained an 
acute low back strain after he slipped and injured his lower 
back playing Frisbee.  

Private medical records in June 2004 indicate arthritic 
changes in the ankles.  



VA records show that in 2005 the Veteran had multilevel 
degenerative disc disease in the cervical spine and lumbar 
spine by MRI.  The examiner noted that the Veteran had a 
history of 168 jumps while in service and that this high 
impact activity could be the cause of multilevel degenerative 
disc disease and degenerative joint disease.  

On VA examination in August 2006, the Veteran complained of 
radicular symptoms in the arms and legs.  The diagnoses were 
cervical and thoracolumbar degenerative disc disease, early 
degenerative joint disease of the knees, peripheral edema of 
ankles secondary to the service-connected hepatitis C, and 
bilateral hip pain associated with the back disability.  The 
examiner concluded that based on the absence of evidence in 
the service treatment records the Veteran's disabilities were 
not related to military service without resorting to mere 
speculation.  

As the examiner did not adequately address the impact the 
Veteran's airborne training had on the claimed disabilities, 
specifically, cervical and thoracolumbar degenerative disc 
disease and degenerative joint disease of the knees, 
additional factual development is needed under the duty to 
assist. 

Also, on VA examination in August 2006, the examiner 
indicated the Veteran was trying to get benefits from the 
Social Security Administration.  

Accordingly, the case is REMANDED for the following action:

1.  Request records of the Social Security 
Administration. 

2.  Afford the Veteran a VA examination to 
determine
whether it is at least as likely as not 
that the current cervical and 
thoracolumbar degenerative disc disease or 
degenerative joint disease of the knees is 
related to the Veteran's period of 
honorable service from July 29, 1980, to 
June 30, 1983, specifically to his 
airborne training. 

The examiner should also determine whether 
the Veteran has a bilateral hip disability 
which is distinct from the thoracolumbar 
degenerative disc disease or degenerative 
joint disease of the knees and whether the 
Veteran has a bilateral ankle disability, 
apart from signs of service-connected 
hepatitis.  

Considering accepted medical principles 
and a review of the medical literature, if 
necessary, if actually causation can not 
be determined because of the current 
limits of knowledge in the medical 
community or that the cause is not know as 
there are multiple potential causes, none 
more likely than not the cause, then the 
examiner is asked to explain the rationale 
for such an opinion.

In formulating an opinion, the examiner is 
asked to consider that the term "at least 
as likely as not" does not mean "within 
the realm of possibility." Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  

The Veteran's file must be made available 
to the examiner.  

3. After completion of the above, 
adjudicate the claims.  If any benefit 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the case 
to the Board.





The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


